Citation Nr: 0617098	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the Department 
of Veterans Affairs (VA) death benefits.  

ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, the Republic of the Philippines, that denied the 
appellant's claim for death benefits because the record 
showed that she was not considered a "child" for VA 
purposes.  

The Board notes that the appellant submitted additional 
evidence to the Board in December 2005; however, it is 
duplicative of evidence already of record and not relevant to 
the issue on appeal.        


FINDINGS OF FACT

1.  The evidence shows that the appellant was born on July 
[redacted], 1950 and did not become physically or mentally disabled 
prior to age 18.

2.  The evidence shows that the appellant's deceased father 
lacked status as a veteran because the Board determined that 
he was discharged under dishonorable conditions in June 1985 
and the decision is final.


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA death benefits as 
a matter of law.  38 U.S.C.A. §§ 101, 1310 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(d), 3.12, 3.57(a)(1), 3.356 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that the RO did not provide the appellant 
with notification of the VCAA, including the evidence 
necessary to substantiate her claim, and the division of 
responsibilities between VA and the appellant in procuring 
the evidence relevant to her claim in accordance with 
38 U.S.C.A. § 5103(a).  The appellant was also not provided 
with information regarding the appointment of a 
representative in response to her November 2004 request.  
Nevertheless, the Board notes that there is no harm to the 
appellant because her claim is being denied as a matter of 
law.  38 C.F.R. § 3.159 (d) (2005); see Smith v. Gober, 14 
Vet. App. 227 (2002) (providing that the VCAA has no effect 
on appeal limited to interpretation of law).   

The appellant filed her claim for entitlement to VA death 
benefits on the basis of her status of a child of the veteran 
in March 2004.  
For purposes of determining eligibility as a claimant under 
Title 38, a "child" of a veteran must be unmarried and 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
education institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. §§ 3.57(a)(1), 3.356 (2005).  In this case, the 
Board notes that the appellant is not considered a "child" 
because she born on July [redacted], 1950 and is approximately 56 
years of age.  In addition, she has not suggested that she 
became physically or mentally disabled prior to the age of 
18.  

Furthermore, the appellant's deceased father lacks status as 
a veteran.  Although the record clearly reflects that he 
served in World War II, the Board determined in a June 1985 
decision that his discharge from service was under 
dishonorable conditions and served as a bar to VA benefits.  
The June 1985 Board decision is final.  

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to VA death benefits is without merit. 
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appellant's claim for entitlement to the Department of 
Veterans Affairs (VA) death benefits is denied as a matter of 
law.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


